Mr. Justice Kelleher,
with whom Mr. Chief Justice Bevilacqua joins, dissenting. I cannot share the majority’s “certain and firm conviction” that the trial justice erred when he ruled that Theresa’s claim was not barred by the doctrine of contributory negligence.
Theresa gave the trial justice an insight as to the regularity of at least a portion of her household routine. She always escorted the dog to the street level so that the canine could enjoy a nighttime outdoor romp. She testified further that she cleaned the stairway once a week, either on Friday or Saturday. As Theresa cleaned the stairs, some .of the mats would become dislodged, but others, whose glue still retained its adhesive quality, would remain in place. Regularly Theresa would restore the removable mats to their original position. Theresa also stated that prior to the fall, she had been going up and down the stairs without mishap. She emphasized that as she traveled the stairway, she would keep an eye out for a mat that might be out of line even “a little bit.” If she found such a condition, she would straighten out the mat. When the trial justice asked Theresa why she pushed the mat back in place, she pointed out that if the mat *523was off “a little bit,” she would have fallen.
In his bench decision the trial justice found as fact that neither Theresa’s knowledge of the dangerous condition in the stairway nor her action in replacing the stair mats was a “proximate cause or a contributing cause to the injury.” In taking this position, the trial justice stressed that if the landlady had provided “another alternative way of getting in and out of the premises, you would have a different situation.”
The trial justice’s reliance on the landlady’s failure to provide the Messiers with another means of access to the street reminds one of our holding in Fuller v. Housing Authority, 108 R.I. 770, 774-75, 279 A.2d 438, 441 (1971), where we said that while a landlord is under a duty to a tenant to remove the accumulations of snow and ice from common passageways, a tenant who has more than one way of ingress to and egress from his tenement could not prevail if, instead of following the shoveled path, he or she chose to travel on some other, yet unshoveled passageway.
In all slip-and-fall controversies involving a tenant’s right to use and landlord’s duty to maintain a common passageway, contributory negligence or assumption of the risk have been valid defenses. However, in resolving these issues, a critical factor has been whether the tenant has been provided with a convenient alternate route to and from the tenant’s premises. Even when a tenant is aware of the dangerous condition of the stairs, he or she is not to be precluded from recovery when the tenant is left with no other reasonable alternative than using the stairs. Schwab v. Allou Corp., 177 Neb. 342, 251-52, 128 N.W.2d 835, 841 (1964); Beck v. Dutra, 129 Vt. 615, 618-19, 285 A.2d 732, 735 (1971); 67 A.L.R.3d 587, 602 (1975).
It has been said that even if a lessee discovers a dangerous condition, he does not necessarily assume the risk of becoming contributorily negligent in dealing with it. Prosser, Torts §63 at 408 (4th ed. 1971). The majority’s finding of contributory negligence makes one wonder just what were *524Theresa’s alternatives. Solutions coming to mind run all the way from a termination of the tenancy and a vacating of the third-floor apartment to the adherence to a stay-at-home policy, by which the Messiers would never leave the third-floor premises.
Henry H. Katz, for plaintiffs.
Moses Kando, for defendant.
However, there is no need to search for such alternatives. The rule aplicable to a person who finds himself in the same plight as Theresa is expressed in Restatement (Second) Torts §473 at 523 (1965): “If the defendant’s negligence has made the plaintiff’s exercise of a right or privilege impossible unless he exposes himself to a risk of bodily harm, the plaintiff is not guilty of contributory negligence in so doing unless he acts unreasonably.” Court, when confronted with a tenant who was injured because he or she had no place to go but the defective way furnished by the landlord, have relied upon this principle. McKenzie v. Egge, 207 Md. 1, 11, 113 A.2d 95, 99 (1955); Lebovics v. Howie, 307 Mich. 326, 331, 11 N.W.2d 906, 908 (1943); Jorgensen v. Massart, 61 Wash. 2d 491, 496, 378 P.2d 941, 943 (1963); Hope v. Rath, 492 P.2d 974, 977 (Wyo. 1972).
Here, the Messiers were not required to vacate the apartment because of the landlady’s negligent maintenance of the stairway, nor was Theresa obligated to stop using the stairway provided she exercised due care for her safety as she traveled to and from the apartment. Up until the time of the fall, Theresa’s use of the stairs with their mats back in place was continuous and injury free. From all that appears, one concludes that Theresa was descending the stairway in her usual fashion when she fell. There is nothing in the record which would indicate that her manner of descent immediately preceding her fall could have contributed to her injury. Consequently, I vote to affirm the findings made by the trial justice.